DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 01/06/2022 to the Office Action mailed on 11/12/2021 is acknowledged.
Claim Status
Claims 1-11 and 13-21 are pending. 
Claims 1 and 21 are currently amended. 
Claim 12 was previously canceled. 
Claims 9, 10, and 12-18 are withdrawn as being directed to a non-elected invention.
Claims 1-8, 19, 20 and 21 have been examined.
Claims 1-8, 19, 20 and 21 are rejected.
Priority
Priority to application 62/623928 filed on 01/30/2018 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 1-8, 19, 20, and 21 under 35 U.S.C. 103 as being unpatentable over Madsen et al. (Extruded seed pellets: A novel approach for enhancing sagebrush seedling emergence, Published 2016) in view of Brugesser (US Patent 2579735, Published 12/25/1951), Brugesser2 (US Patent 2579734, Published 12/25/1951), and Vogelsang (US Patent 2502809, Published 04/04/195) is withdrawn in view of the amendments to the claims.


Claims 1-8 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (Extruded seed pellets: A novel approach for enhancing sagebrush seedling emergence, Published 2016) in view of Iacomi et al. (A New Concept for Seed Precision Planting, Published 2015) and Hay, Jr. et al. (US Patent 5340598, Published 08/23/1994) as evidenced by Madsen2 et al. (US Patent 9326451 B1, Published 05/03/2016).
The claims are directed to a particle comprising a plurality of small plant seed with size of less than 5mm, non-seed plant parts, clay-binder, and aeration media; wherein the seeds and non-seed parts are from the same plant. The claims are further directed to the seed being of an Artemisia species. The claims are further directed to the non-seed plant parts includes leaves or fine stems. The claims are further directed to the particle further comprising an additive such as plant growth promoting component. The claims are further directed to the particle size being 2-4 mm. The claims are further directed to the conglomerate particle are substantially spherical and uniform.
Madsen et al. teach “[t]he small size of sagebrush seed (~1 mm or less) presents a unique challenge, particularly when using seeding equipment, such as seed drills, which are necessary to plant large areas” (page 233, column 1, line 10-13).  Extruded seed pellets comprise sagebrush seed, calcium bentonite, compost, and plant growth regulator (See Table 1). Extruded pellets are formed with equipment modified from the food processing industry to extrude pasta dough … in the process of making extruded pellets, a dough is formed from seed and a host of materials (page 2233, lines 10-14). The extrudate is extruded through an 8mm round die and cut into ~10mm long pellets and flow through the auger (page 236, column 1, line 2-9). Extruded pellets were made with 12 pure live seeds per pellet (page 234, column 2, lines 15-20). Extruded pellets incorporate non-seed-parts associated with sagebrush (such as achenes, seed bracts, leaves, and fine stems, within a pellet, which may improve flow from a seeder by minimizing bridging within a seed box (as compared to non-treated seeds) (page 241, 
Madsen et al. lacks a teaching wherein the pellets are substantially spherical and uniform. Madsen et al. also lacks a teaching wherein the pellets have second and third layers of wetted clay binder.
Iacomi et al. teach that more spherical and uniform seeds pellets provide for greater accuracy and results in more efficient seeding process (page 40, lines 39-47). “Because of its uniform size and shape, pelleted seed is less likely to become jammed or stuck in mechanical planters, allowing growers to accurately singulate and efficiently plant direct-seeded crops. Accurate seeding and seed spacing makes thinning stands easier or even unnecessary, leading to less seed waste and lower labor costs” (page 41, lines 3-5).
Hay, Jr. et al. teach a method of extruding dough into a dough rope, which is then cut into substantially spherical pieces (column 21, lines 19-36).
Madsen2 et al. teach commercial sagebrush (Artemisia tridentata Nutt. ssp.) seed is associated with a large percentage (>80%) of non-seed parts (e.g., achenes, seed bracts, leaves, and fine stems) (column 12, lines 7-10).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to modify the pellets of Madsen et al. to be substantially spherical and uniform 
It would have been obvious one of ordinary skill in the art at the time of the filing of the instant application to add a second and third layer of wetted clay binder to the seed and have a reasonable expectation of success. One would have been motivated to do so in order to increase the size of the seed material and make handling by a mechanical planting device.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617